DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "is a peak" in line 8.  It is not clear, if this refers to the same peak cited earlier in line 5, or some other peak value, thus rendering the claim indefinite. Perhaps Applicant meant to say, “at the peak”.
Claim 2 recites the limitation "at a peak" in line 8.  It is not clear, if this refers to the same peak cited earlier in line 5 of claim 1, or some other peak value, thus rendering the claim indefinite. Perhaps Applicant meant to say, “at the peak”.

Claim 6 recites the limitation "at a peak" in lines 3-4.  It is not clear, if this refers to the same peak cited earlier in line 5 of claim 1, or some other peak value, thus rendering the claim indefinite. Perhaps Applicant meant to say, “at the peak”.
Claim 6 recites the limitation "at a peak" in line 5.  It is not clear, if this refers to the same peak cited earlier in line 5 of claim 1, or some other peak value, thus rendering the claim indefinite. Perhaps Applicant meant to say, “at the peak”.
Claim 7 recites the limitation "at a peak" in line 4.  It is not clear, if this refers to the same peak cited earlier in line 5 of claim 1, or some other peak value, thus rendering the claim indefinite. Perhaps Applicant meant to say, “at the peak”.
Claim 8 recites the limitation "at a peak" in line 3.  It is not clear, if this refers to the same peak cited earlier in line 5 of claim 1, or some other peak value, thus rendering the claim indefinite. Perhaps Applicant meant to say, “at the peak”.
Claims 3, 4, and 9-11 are rejected for inheriting the indefiniteness of their respective parent claims.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979.  The examiner can normally be reached on Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849